DETAILED ACTION
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:
I.	Claims 1-11, drawn to a method for staking cryptoassets and minting utility tokens that are backed by the amount of staked cryptoassets.
II.	Claims 12-18, drawn to a method for receiving messages to initiate the writing of new blocks onto the blockchain for staking and minting cryptoassets.
III.	Claim 19-21, drawn to a system consisting of a first and second node for storing blockchains and an interchain supervisor to control messaging between the first and second nodes.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and III, and Inventions II and III, are related as process and apparatus for its practice.  The Inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, both processes can be practiced by an apparatus that does not contain two separate nodes and an interchain supervisor.
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the Inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the Inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the Inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the Inventions as claimed have a different design (e.g., Invention I stakes cryptoassets by transferring the amount of cryptoassets from a staker 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph. 
Applicants are advised that the reply to this requirement to be complete must include (i) an election of an Invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected Invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
If claims are added after the election, Applicants must indicate which of these claims are readable upon the elected invention.
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i).

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy Sax whose telephone number is (571)272-0821.  The Examiner can normally be reached on Monday-Friday, 9:00AM - 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T.P.S./Examiner, Art Unit 3685       

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685